In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐3677 
AFFORDABLE RECOVERY HOUSING, 
                                                   Plaintiff‐Appellant, 

                                   v. 

CITY OF BLUE ISLAND, and JIM KLINKER, in his official 
capacity as Blue Island Fire Chief, 
                                        Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
             No. 12 C 4241 — Robert M. Dow, Jr., Judge. 
                      ____________________ 

       ARGUED APRIL 19, 2017 — DECIDED JUNE 21, 2017 
                 ____________________ 

   Before BAUER, POSNER, and HAMILTON, Circuit Judges. 
    POSNER,  Circuit  Judge.  Blue  Island  is  a  town  of  some 
24,000 residents, slightly south of Chicago. A Catholic order 
of  nuns  called  the  Mantellate  Sisters  of  Mary  has  since  the 
1950s  owned  a  group  of  five  buildings  in  the  town,  one  a 
convent for the nuns, one a church, and the other three orig‐
inally  constituting  the  Mother  of  Sorrows  High  School,  a 
boarding school that closed many years ago, whereupon the 
2                                                      No. 16‐3677 


buildings  were  leased  to  a  local  school  district,  which  used 
the site as a public high school until 2009. The following year 
the  founders  of  Affordable  Recovery  Housing—an  enter‐
prise that wanted to use the convent and high school build‐
ings  as  a  faith‐based  recovery  home  that  would  provide 
support  services,  overnight  lodging,  meals  and  recreation, 
job training, medical and dental referrals, religious outreach, 
and other services to adult men fighting drug and/or alcohol 
addiction—persuaded the Mantellate Sisters to allow the en‐
terprise  to  do  those  things  because  the  few  remaining  nuns 
would continue to occupy part  of the convent building and 
the Sisters would obtain rental income. And because most of 
the  property  would  no  longer  be  vacant,  vandalism  would 
no longer be a problem, as it had been. 
   In  February  2011,  the  mayor  approving,  Affordable 
moved 14 of its staff members into the buildings. But the fol‐
lowing year Blue Island’s fire chief decided that before using 
the buildings as residential facilities Affordable had to install 
a sprinkler system in the rooms in which the men in the re‐
covery  program  would  be  sleeping.  The  City  Council  ap‐
proved the fire chief’s decision. 
    Compliance  would  have  been  an  expensive  proposi‐
tion—indeed Affordable could not have afforded to install a 
sprinkler system before it had any recovery patients, as they 
were  an  essential  source  of  revenue  (indirectly  from  public 
agencies—the patients or most of them would have been in‐
digent).  It  had  already  moved  in  73  of  these  men  even 
though it had not obtained from Blue Island the special‐use 
permit it needed to operate its facility in an area zoned Sin‐
gle  Family  Residential.  So  instead  of  installing  a  sprinkler 
system  or  expelling  the  residents  Affordable  filed  this  suit 
No. 16‐3677                                                          3 


against  Blue Island  and the town’s fire  chief, seeking  to en‐
join the eviction order based on Affordable’s failure to install 
a sprinkler  system and  to  obtain a judgment that the  safety 
code  did  not  require such  a  system.  Its  thinking  was  that  if 
not  required  to  install  sprinklers  it  wouldn’t  have  to  expel 
the residents, for if sprinklers were not required this would 
imply  that  their  absence  was  unlikely  to  endanger  the  resi‐
dents. 
     But  the  district  judge  refused  to  issue  a  preliminary  in‐
junction, and so the residents had to leave.  Indeed many of 
them  had already left under the threat of eviction.  Afforda‐
ble  tells  us  without  contradiction  that  the  gap  in  services 
caused  it  to  lose  touch  with  its  former  residents,  four  of 
whom  suffered  fatal  overdoses  after  leaving  Affordable’s 
premises.  But  later  Affordable  obtained  a  license  from  the 
Illinois  Department  of  Human  Services  that  designated  the 
buildings a recovery house, leading Affordable to move the 
district  court  for  partial  summary  judgment  on  the  ground 
that  the  enterprise  was  now  governed  by  the  state’s  safety 
regulations  for  recovery  houses—regulations  that  didn’t  re‐
quire sprinkler systems in buildings fewer than four stories 
high, as Affordable’s are. 
    The  district  judge  granted  partial  summary  judgment  in 
favor  of  Affordable  on  the  ground  that  the  omission  of  a 
sprinkler requirement in the state regulations governing  re‐
covery  homes  preempted  the  inconsistent  municipal  rule. 
But though Affordable now can operate a residential recov‐
ery  house  without  installing  a  sprinkler  system,  it  appeals 
the district judge’s determination that it failed to prevail on 
claims that it made based on the Illinois Religious Freedom 
Restoration  Act  and  related  statutes.  Had  it  prevailed  on 
4                                                          No. 16‐3677 


those claims it would have been entitled to damages and at‐
torneys’  fees  rather  than  just  the  right  to  dispense  with 
sprinkler systems.   
     The  Religious  Freedom  Restoration  Act  provides  that 
“government may not substantially burden a person’s exer‐
cise of religion … unless it demonstrates that application of 
the burden to the person (i) is in furtherance of a compelling 
governmental interest and (ii) is the least restrictive means of 
furthering  that  compelling  government  interest.”  775  ILCS 
35/15.  Affordable  considers helping men recover from drug 
and/or alcohol abuse to be an exemplar of Christian charity, 
and argues that being forced to expel 73 residents infringed 
its  exercise  of  religion.  Yet  there  is  no  evidence  that  the  ex‐
pulsion, which  turned  out to be temporary when  the appli‐
cable state law was discovered, was attributable to anything 
other  than  an  honest  concern  with  possible  fire  hazards  to 
the residents. 
     Moreover,  the  expulsion  was  a  consequence  of  Afforda‐
ble’s  disregard  of  the  sprinkler  requirement.  Affordable 
could  have  avoided  the  expulsion  by  researching  the  state 
and  local  regulations  applicable  to  group  recovery  housing 
before  beginning  its  project.  Nothing  compelled  it  to  rush 
headlong  into  business;  it  chose  to  take  that  risk.  The  Act 
permits exceptions from otherwise generally applicable laws 
for  persons  whose  religious  exercise  is  substantially  bur‐
dened  by  those  laws.  But  Affordable  doesn’t  argue  that  the 
sprinkler  requirement  would  have  substantially  burdened 
its  religious  exercise  even  if  it  had  complied  with  the  re‐
quirement  from  the  beginning.  Consider:  had  the  beds  that 
Affordable’s  residents  slept  on  been  stolen  rather  than  do‐
nated,  Blue  Island  would  not  have  substantially  burdened 
No. 16‐3677                                                        5 


Affordable’s  religious  exercise  by  seizing  and  removing  the 
stolen property. 
    The  Religious  Land  Use  and  Institutionalized  Persons 
Act (a federal statute) establishes the same legal standard as 
the Illinois Act but applies only to a zoning or landmarking 
law. 42 U.S.C. § 2000cc‐5(5). Even if Blue Island’s fire‐safety 
code could be considered a zoning law because of its poten‐
tial to exclude a building or other land use from a particular 
area,  we  know  that  Affordable  is  not  being  excluded  from 
Blue Island or even required to install a sprinkler system.  
     The  Fair  Housing  Amendments  Act  forbids  “mak[ing] 
unavailable  or  deny[ing]  a  dwelling  to  any  buyer  or  renter 
because of a handicap of … a person residing in or intending 
to  reside  in  that  dwelling.”  42  U.S.C.  § 3604(f)(1).  But  Af‐
fordable  of  course  was  not  trying  to  exclude  handicapped 
persons from its facilities, and Blue Island’s exclusion when 
it forced the 73 residents to leaves was quickly undone when 
Affordable  discovered  the  supervening  state  law  regarding 
sprinkler systems. 
    Affordable not having prevailed on any claims that allow 
for fee‐shifting from the loser to the winner of a lawsuit, the 
“American  Rule,”  requiring  each  party  to  bear  the  expense 
of its lawyers, governs, barring Affordable’s money claims. 
   The judgment of the district court is 
                                                        AFFIRMED.